Exhibit 10.1


--------------------------------------------------------------------------------



ASSET PURCHASE AGREEMENT
dated as of
 February 15, 2019
by and among
SN Probst LLC, or assigns,


and
Probst Family Funerals & Cremations, L.L.C.,
Heber Valley Funeral Home, Inc.,
Joe T. Probst, Clinton Wayne Probst, Calli J. Probst and Marsha L. Probst



--------------------------------------------------------------------------------



TABLE OF SCHEDULES
SCHEDULES
Schedule 1.1
Permitted Liens
Schedule 2.1(b)
Motor Vehicles
Schedule 2.2
Retained Assets
Schedule 3.3
No Breach; Consents
Schedule 3.4
List of Personal Property
Schedule 3.5
List of Real Property
Schedule 3.5(k)
List of Water Rights
Schedule 3.8(a)
Preneed Agreements
Schedule 3.8(b)
Discounted Preneed Agreements
Schedule 3.8(c)
Merchandise and Services Trusts
Schedule 3.8(d)
Trust Funded Preneed Agreements
Schedule 3.8(e)
Insurance Funded Preneed Agreements
Schedule 3.9(a)
Permits
Schedule 3.9(b)
Compliance with Laws
Schedule 3.11
Litigation
Schedule 3.13
Financial Statements
Schedule 3.14
Labor Relations
Schedule 3.15
Employees and Employee Plans
Schedule 3.16
Intellectual Property Rights
Schedule 3.17
Insurance
Schedule 3.19
Inventories; Accounts Receivable
Schedule 3.24
Third-Party Contracts
Schedule 3.25
Bank Accounts







i

--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT


THIS ASSET PURCHASE AGREEMENT (“Agreement”) is entered into as of February 15,
2019 (“Signing Date”), by and among SN Probst LLC, a Utah limited liability
company, or its assigns (“Buyer”) and Probst Family Funerals & Cremations,
L.L.C., a Utah limited liability company (“PFFC”), Heber Valley Funeral Home,
Inc., a Utah corporation (“HVFH”), Joe T. Probst (“Joe Probst”), Clinton Wayne
Probst (“Clint Probst”), Calli J. Probst (“Calli Probst”) and Marsha L. Probst
(“Marsha Probst”).  PFFC, HVFH, Joe Probst, Clint Probst, Calli Probst and
Marsha Probst are collectively referred to herein as “Seller”.
RECITALS:
A. Seller, either directly or indirectly, owns and operates the following
properties and funeral home businesses:  (i) the funeral home assets and
business operations known as the Heber Valley Funeral Home, located at or near
288 North Main Street, Heber City, Utah, (ii) real properties located at or near
288 North Main Street, Heber City, Utah (“Improved Parcels”), (iii) the funeral
home assets and business operations known as the Probst Family Funeral Home,
located at or near 79 East Main Street, Midway, Utah, and (iv) an undeveloped
commercial lot located at or near 747 East Main Street, Midway, Utah (“Lot”). 
Said Heber Valley Funeral Home assets and business operations, Probst Family
Funeral Home assets and business operations, Improved Parcels, Lot, and Seller’s
leasehold interest in the 79 East Main Street, Midway, Utah, location of the
Probst Family Funeral Home business (“Leased Parcel”) are collectively referred
to herein as the (“Business”).
B. The parties hereto desire to enter into this Agreement pursuant to which
Buyer will purchase from Seller and Seller will sell, transfer and convey
(“Transfer”) to Buyer all assets and operations of the Business, on the terms
and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Buyer and Seller hereby agree as follows:
SECTION 1
DEFINITIONS
1.1. Definitions.  The following terms used in this Agreement shall have the
following meanings:
“ADA” means the Americans with Disabilities Act, as amended.
“Affiliate” means, with respect to any Person, any other Person who is directly
or indirectly controlling, controlled by or under common control with such
Person.  For the purposes of this definition, the term “control,” when used with
respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.
1

--------------------------------------------------------------------------------

“Agreement” means this Asset Purchase Agreement, together with the Exhibits and
Schedules hereto.
“Acquisition Proposal” has the meaning set forth in Section 5.13(a).
“AmEx Account” means American Express credit card account number
372329183501009.
“Assets” has the meaning set forth in Section 2.1.
“Assumed Contracts” means all Preneed Agreements, and those Third-Party
Contracts which Buyer may elect, in its discretion, to assume.
“Assumed Liabilities” has the meaning set forth in Section 2.3(a).
“Business” has the meaning set forth in Recital “A.”
“Business Financial Statements” has the meaning set forth in Section 3.13.
“Buyer Indemnitees” has the meaning set forth in Section 10.3.
“Clean-Up Costs” has the meaning set forth in Section 5.10.
“Closing” has the meaning set forth in Section 2.6.
“Closing Date” has the meaning set forth in Section 2.6.
“Code” means the Internal Revenue Code of 1986, as amended.
“Consent” means any consent, waiver, approval, order or authorization of, or
registration, declaration or filing with or notice to, any Governmental
Authority or other Person.
“Consulting Agreement” has the meaning set forth in Section 11.17.
“Debt” means any obligation that encumbers, or impairs the value of, any of the
Assets, including obligations for borrowed money.
“Disapproved Exceptions” has the meaning set forth in Section 5.8(c).
“Effective Time” has the meaning set forth in Section 2.6.
“Employee Plan” means (i) any “employee benefit plan,” as defined in ERISA, (ii)
all other fringe or employee benefit plans, programs, contracts, schemes,
agreements or arrangements, and (iii) all compensation plans, programs,
contracts, schemes, agreements or arrangements, written or otherwise, statutory
or contractual, for the benefit of or relating to any current or former
employee, officer or director of Seller or any Person that, together with
Seller, would be considered a single employer within the meaning of ERISA or the
Code.
“Employment Agreement” has the meaning set forth in Section 11.16.
2

--------------------------------------------------------------------------------

“Environmental Damages” means any and all Losses which are incurred at any time
as a result of the existence at or prior to the Effective Time of Hazardous
Materials upon, about or beneath the Real Property or Leased Parcel or migrating
or threatening to migrate to or from the Real Property or Leased Parcel, or the
existence of a violation of Environmental Requirements pertaining to the Real
Property or Leased Parcel, regardless of whether the existence of such Hazardous
Materials or the violation of Environmental Requirements arose prior to the
present ownership or operation of the Real Property or Leased Parcel.
“Environmental Requirements” means all applicable Laws, Permits and similar
items of any Governmental Authority relating to the protection of human health
or the environment, including but not limited to:  (i) all requirements
pertaining to reporting, licensing, permitting, investigation, removal,
abatement and remediation of emissions, discharges, releases, or threatened
releases of Hazardous Materials; (ii) all requirements pertaining to the
protection of the health and safety of employees or the public; and (iii) all
other limitations, restrictions, conditions, standards, prohibitions,
obligations, schedules and timetables contained therein or in any notice or
demand letter issued, entered, promulgated or approved thereunder.  The term
“Environmental Requirements” includes, without limitation, the following
(including their implementing regulations and any state analogs): the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986, 42
U.S.C. §§ 9601 et seq.; the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976, as amended by the Hazardous and Solid
Waste Amendments of 1984, 42 U.S.C. §§ 6901 et seq.; the Federal Water Pollution
Control Act of 1972, as amended by the Clean Water Act of 1977, 33 U.S.C. §§
1251 et seq.; the Toxic Substances Control Act of 1976, as amended, 15 U.S.C. §§
2601 et seq.; the Emergency Planning and Community Right-to-Know Act of 1986, 42
U.S.C. §§ 11001 et seq.; the Clean Air Act of 1966, as amended by the Clean Air
Act Amendments of 1990, 42 U.S.C. §§ 7401 et seq.; and the Occupational Safety
and Health Act of 1970, as amended, 29 U.S.C. §§ 651 et seq.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
“Exceptions” has the meaning set forth in Section 5.8(c).
“Excluded Representations” has the meaning set forth in Section 10.1.
“Existing Permits” means all Permits necessary for the operation of the
Business.
“FTC” means the United States Federal Trade Commission.
“Funds” has the meaning set forth in Section 3.8(c).
“Governmental Authority” means any national, sovereign, federal, state, local or
foreign government, or any political subdivision thereof or any court of
competent jurisdiction, administrative agency or commission or other
governmental entity or instrumentality or official exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government whether domestic or foreign.
3

--------------------------------------------------------------------------------

“Hazardous Materials” means any substances: (i) the presence of which requires
investigation or remediation under any Law; (ii) which is or has been identified
as a potential hazardous waste, hazardous substance, pollutant or contaminant
under any applicable Law; or (iii) which is toxic, explosive, corrosive,
flammable, infectious, radioactive, carcinogenic, mutagenic, reactive or
otherwise hazardous and has been identified as regulated by any Governmental
Authority. Nothing in definition shall include any substance or material
commonly or customarily used in the funeral industry.
“Intellectual Property Rights” means all intellectual property rights including,
without limitation, all software, patents, copyrights, inventions, processes,
formulae, confidential business information, trademarks, trade names, service
marks, logos, promotions, trade secrets, know-how and other proprietary rights,
whether registered or unregistered and applications therefor, owned or used by
Seller, including, without limitation, the Trade Names, or any variations of
such names, all telephone listings, telephone numbers (wired and wireless), all
lists of customers and prospective customers used or held for use in the
Business, the “www.probstfamilyfunerals.com” website, and the
“hebervalleyfuneral.com” and “probstfamilyfunerals.com” domains.
“Knowledge of Seller” means as to a particular matter, the knowledge, after
reasonable inquiry, of (i) any Seller; (ii) any general manager of the Business
or (iii) any manager, director or officer of Seller.
“Laws” means any common law and any foreign, federal, state and local statutes,
rules, guidelines, regulations, ordinances, codes and administrative or judicial
precedents, including without limitation, the interpretation thereof by any
Governmental Authority charged with the enforcement thereof.
“Liens” means all liens, mortgages, claims, charges, security interests,
options, preemptive purchase rights, easements, restrictions or other
encumbrances.
“Loss” means any losses, liabilities, debts, assessments, claims, actions,
suits, proceedings, charges, deficiencies, penalties, interest, costs, expenses
and other damages (including without limitation, attorneys’ fees and expenses,
court costs, litigation costs, removal costs, remediation costs, closure costs,
fines, penalties and expenses of investigation and ongoing monitoring), Liens or
other obligations of any kind, character or description (whether or not
absolute, contingent, matured, liquidated, unliquidated, accrued, known,
unknown, direct, indirect, derivative or otherwise).
“Management Agreement” has the meaning set forth in Section 2.6.
“Material Adverse Effect” means, with respect to the Business, a material
adverse effect on the Assets, financial condition, results of operations or
prospects of the Business taken as a whole.
“Merchandise and Service Trusts” means all preneed or at-need merchandise and
service trusts or accounts relating to the Preneed Agreements, whether required
by applicable Law or whether established voluntarily.
4

--------------------------------------------------------------------------------

“Merchandise Inventory” means all caskets, urns, vaults, monuments, and other
supplies owned by Seller as of the Closing Date or used or held for use in
connection with the operation of the Business.
“Motor Vehicles” has the meaning set forth in Section 2.1(b).
“Nonassignable Assets” has the meaning set forth in Section 2.1.
“Noncompete Agreement” has the meaning set forth in Section 11.18.
“Order” means any judgment, order, writ, injunction, award, decision,
stipulation, settlement, process, ruling, subpoena, verdict or decree entered by
any Governmental Authority or arbitrator.
“Ordinary Course” means the ordinary course of business, consistent with past
custom and practice (including with respect to quantity, quality and frequency)
of the Business.
“OSHA” means the Occupational Safety and Health Act, as amended.
“Permit” means any license, franchise, permit, concession, approval or
registration certificates from, of or with a Governmental Authority.
“Permitted Encumbrances” has the meaning set forth in Section 5.8(c).
“Permitted Liens” means (i) Liens for current ad velorem Taxes or other
governmental charges not yet due or payable or (ii) Liens listed or described on
Schedule 1.1.
“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including without
limitation, a Governmental Authority.
“Personal Property” means all furniture, computers, printers, books, records,
tools, supplies, equipment, furnishings and all other tangible personal property
owned by Seller as of the Signing Date and used in the Business or acquired by
Seller and used in the Business between the Signing Date and the Effective Time,
and includes, without limitation, all personal property documented in those
video recordings made by Buyer at the funeral home business locations in January
2019 (“Videos”).
“Phase I Report” has the meaning set forth in Section 5.10.
“Phase II Testing” has the meaning set forth in Section 5.10.
“Preliminary Title Report” has the meaning set forth in Section 5.8(a).
“Preneed Agreement” means any funeral or cemetery preneed contract, agreement or
promise which (i) obligates Seller or the Business to provide for the future
delivery of funeral or cemetery merchandise (including interment or entombment
rights), properties or services, and (ii) is unfulfilled in whole or in part.
5

--------------------------------------------------------------------------------

“Prepaids” means all prepaid items and deposits of Seller related to the
Business or Assets.
“Purchase Price” has the meaning set forth in Section 2.4.
“Real Property” means the Improved Parcels, the Lot and any other real property
owned by Seller and used in connection with the operation of the Business
(excluding the Leased Parcel), together with (i) all buildings, structures,
improvements, fixtures, facilities and construction in progress located on such
real property, including all heating, ventilation, electrical, plumbing and
other mechanical or operational systems, (ii) all rights, benefits, privileges,
easements, rights-of-way, air rights, use rights, rights to adjacent streets or
alleys, riparian rights, water rights, development rights, surface rights,
subsurface rights, access rights, reversionary rights and rights under any
covenants, conditions or restrictions, benefiting, belonging, pertaining to, or
associated with any part of such real property, (iii) all right, title and
interest of the Business or Seller in, to and under all strips and gores and any
land lying in the bed of any street, road or alley, open or proposed, adjoining
any of such real property, and (iv) all other property around, adjoining or
contiguous to any part of such real property owned, claimed or used by Seller in
connection with the operation of the Business.
“Retained Assets” has the meaning set forth in Section 2.2.
“Retained Liabilities” has the meaning set forth in Section 2.3(b).
“Seller Indemnitees” has the meaning set forth in Section 10.2.
“Services in Progress” has the meaning set forth in Section 2.5(a).
“Shortfall” means as of the Effective Time, with respect to each of the Preneed
Agreements, the amount by which (i) the amount that (A) has been paid for the
applicable insurance policy or (B) placed and held in trust by Seller, is less
than (ii) the amount required by applicable Laws or contract terms to be (A)
paid for insurance policies, or (B) placed and held in trust by Seller with
respect to each such Preneed Agreement.
“Signing Date” means the date set forth in the preamble.
“Survey” has the meaning set forth in Section 5.8(b).
“Tax” means any federal, state, local, foreign or municipal net income, gross
income, gross receipts, sales, goods and services, use, ad valorem, transfer,
franchise, profits, withholding, payroll, employment, excise, stamp, occupation,
property, severance, customs, duties or other tax of any kind whatsoever,
together with any interest, penalties, or addition to tax imposed or assessed
with respect thereto.
“Tax Return” means any return, declaration, report, statement, information
statement or similar document filed or maintained, or required to be filed or
maintained, with respect to Taxes, including any schedules thereto and any
amendments thereof.
“Third Party Claim” has the meaning set forth in Section 10.4(a).
6

--------------------------------------------------------------------------------

“Third-Party Contracts” has the meaning set forth in Section 3.24.
“Title Company” means First American Title Insurance Company.
“Title Policy” has the meaning set forth in Section 5.8(d).
“Trade Names” means “Probst Family Funeral Home” and its registration with the
State of Utah, “Heber Valley Funeral Home” and “Probst Family Funerals”.
“Transaction Documents” means the agreements, documents and instruments to be
executed and delivered at Closing pursuant to Sections 7.1 and 7.2.
“Transfer” has the meaning set forth in Recital “B.”
“UCCU Van Loan” means Utah Community Credit Union loan number 20012804351 which
encumbers the 2014 Chrysler van.
“Zions Bank Line of Credit” mean ZBNA dba Zions First National Bank loan number
001-00029-1756737-9003.
SECTION 2
PURCHASE AND SALE OF THE ASSETS AND LIABILITIES
2.1. Sale and Transfer of the Assets.  Subject to the terms and conditions set
forth in this Agreement, Seller will, at Closing, Transfer to Buyer, and Buyer
will purchase from Seller, all assets, rights, properties and interests (other
than the Retained Assets) owned by Seller or used or held for use in connection
with, or that relate to, the Business (“Assets”) including, without limitation,
the following:
(a)
all Real Property, together with all interests in shares of the capital stock of
Midway Irrigation Company;

(b)
the motor vehicles listed or described in Schedule 2.1(b) and any other motor
vehicles owned by PFFC or HVFH (“Motor Vehicles”);

(c)
all Personal Property;

(d)
all Merchandise Inventory;

(e)
all (i) Preneed Agreements, (ii) interests in life insurance policies or annuity
contracts related to Preneed Agreements, (iii) rights to life insurance policy
or annuity contract proceeds related to Preneed Agreements, (iv) Merchandise and
Service Trusts, (v) endowment care trusts, and (vi) other Assumed Contracts;

(f)
all accounts receivable of Seller relating to the conduct of the Business
outstanding at the Effective Time;

(g)
all Permits and Existing Permits;

(h)
all (i) goodwill associated with the Business, (ii) Intellectual Property
Rights, and (iii) other information relating to the carrying on of the Business,
and all other rights used in connection with the Business;

(i)
all of the Business’ rights and incidents of interest in and to causes of
action, suits, proceedings, judgments, claims and demands of any nature,
whenever maturing or asserted, relating to or arising directly or indirectly out
of the Assets or the Business, including, without limitation, all interests in
and rights to claims under insurance policies and insurance contracts and claims
thereunder;

(j)
all documents, records, files and reports whether written, printed or
electronically stored, related to the Business or the Assets, including, but not
limited to, books of account, ledgers and general, financial and accounting
records, machinery and equipment maintenance files, customer lists, customer
purchasing histories, price lists, distribution lists, supplier lists,
production data, quality control records and procedures, customer complaints and
inquiry files, research and development files, records and data (including all
correspondence with any Governmental Authority), sales material and records
(including pricing history, total sales, terms and conditions of sale, sales and
pricing policies and practices), strategic plans, internal financial statements,
marketing and promotional surveys, material and research and intellectual
property files relating to the Intellectual Property Rights; and

(k)
all Prepaids as of the Effective Time;

(l)
all funds in bank accounts (“Bank Accounts”) and all cash, which cash and
available account balances shall be in a combined amount of no less than the sum
of Fifty-Five Thousand Dollars ($55,000.00) plus all (100%) of the net income
realized from the operation of the Business after January 20, 2019 (as provided
for in the Management Agreement); and

(m)
the leasehold interest in the Leased Parcel.

7

--------------------------------------------------------------------------------

    In the event that any Assumed Contract, Permit or Existing Permit is not
capable of being validly Transferred to Buyer without Consent, or any Transfer
or attempted Transfer of any Assumed Contract, Permit or Existing Permit without
Consent would constitute a breach thereof or a violation of any Law
(“Nonassignable Assets”), from and after the Signing Date, Seller will use its
best diligent efforts, and Buyer will cooperate with Seller, to (a) obtain all
Consents that are necessary for the valid Transfer to Buyer of all Nonassignable
Assets, and (b) establish, at Buyer’s reasonable discretion, a commercially
reasonable and lawful arrangement to provide to Buyer the financial and business
benefits of any Nonassignable Asset for which the parties hereto are unable to
obtain Consent prior to the Closing Date.  To the extent that any such Consent
is not obtained by Seller prior to the Closing Date, Seller, from and after
Closing, shall use its best efforts to (i) obtain such Consents, (ii) provide to
Buyer the financial and business benefits of any Nonassignable Asset, (iii)
cooperate in any reasonable and lawful arrangement designed by Buyer to provide
such benefits to Buyer, (iv) enforce, at the request of Buyer for the account of
Buyer, any rights of Seller under any such Nonassignable Asset (including the
right to elect to renew, extend or terminate any of the foregoing in accordance
with the terms thereof), and (v) take all steps reasonably requested by Buyer to
allow Buyer to operate the Business utilizing Seller’s rights and powers under
the Nonassignable Assets, including allowing Buyer to operate the Business under
the Nonassignable Assets held by or issued to Seller.   Notwithstanding any
provision of this paragraph to the contrary, Buyer shall not be deemed to have
waived its rights under Section 7.2(e) hereof unless and until Buyer either
provides written waivers thereof or elects to proceed to consummate the
transactions contemplated by this Agreement at Closing.

Buyer agrees that no customer or financial records shall be destroyed without
the consent of Joe Probst or Clint Probst, for so long as retention is required
by state or Federal regulation.

2.2. Retained Assets.  The properties, assets, rights and interests listed on
Schedule 2.2 will be retained by Seller and will not be included in the Assets
to be Transferred to Buyer (collectively, the “Retained Assets”).
2.3. Assumed Liabilities.
(a)
Subject to the terms and conditions of this Agreement, at Closing Buyer will
assume and thereafter in due course pay, perform and discharge the following,
and only the following, liabilities and obligations of Seller which relate to
the Business or Assets (collectively, the “Assumed Liabilities”):  all
liabilities and obligations of Seller or the Business arising under the terms of
or in connection with the Preneed Agreements or other Assumed Contracts, but
only to the extent such liabilities and obligations arise, accrue and first
become due after the Effective Time under the terms of the Preneed Agreements or
other Assumed Contracts; provided, however, that Buyer will not assume or be
responsible for any such liabilities or obligations which relate to any breach
or default by Seller or the Business under any Preneed Agreements or other
Assumed Contracts, or that arise out of or relate to events or circumstances
that occur or exist prior to the Effective Time, all of which liabilities and
obligations will constitute Retained Liabilities.  Notwithstanding anything to
the contrary contained in this Agreement or any document delivered in connection
herewith, Buyer’s obligations in respect of the Assumed Liabilities will not be
greater than Seller’s obligations thereunder and will be subject to Buyer’s
right to contest in good faith the nature and extent of any such liability or
obligation.

(b)
Except as provided in Section 2.3(a), Seller will retain, and Buyer will not
assume or be responsible or liable with respect to, any liabilities or
obligations of Seller, based in whole or in part on events or conditions
existing prior to the Effective Time, whether or not arising out of or related
to the conduct of the Business or associated with or arising from the Assets,
whether fixed or contingent, known or unknown or incurred or accrued
(collectively, the “Retained Liabilities”).

2.4. Purchase Price.  In consideration of the Transfer of the Assets and the
other undertakings of Seller under this Agreement, and in addition to Buyer’s
assumption of the Assumed Liabilities, at Closing Buyer will pay to Seller by
wire transfer of immediately available funds to an account designated by Seller,
the purchase price of Three Million Three Hundred Thousand Dollars
($3,300,000.00), subject to adjustment as set forth in this Agreement (“Purchase
Price”), and subject to the “Expense Holdback” (as defined below).
8

--------------------------------------------------------------------------------

2.5. Prorations, Adjustments to Purchase Price and Holdback.
(a)
(i) Subject to the exception set forth below, all personal and real property
taxes and utility bills payable with respect to the Assets, all operational
liabilities of the Business incurred on and after January 1, 2019, and all rents
and other obligations under leases ((including those under the lease on the
Leased Parcel (“Midway Lease”)) which are unpaid on the Closing Date shall be
prorated between Seller and Buyer as of the Closing Date based on the best
evidence then available (such prorations to be readjusted within thirty (30)
days after actual figures are received, and there shall then be a cash
settlement between Seller and Buyer).  All such prorated items attributable to
the period that ends on the Closing Date, which remain unpaid as of the Closing
Date, shall be deducted from the Purchase Price and shall be paid by Buyer on
Seller’s behalf.  The preceding two sentences shall not apply in the event
Seller, at Closing, is in compliance with the representations and warranties set
forth in Section 3.26, in which event there shall be no proration of operational
liabilities at Closing.  (ii) Any “at-need” funeral or burial related service
for which a contract has been entered into, but which is not fully completed and
conducted as of 8:00 a.m. on the Closing Date (“Services in Progress”) will be
for the benefit of Buyer or its assigns.  Additionally, Buyer shall retain the
security deposit under the Midway Lease without any compensation to Seller, and
Seller shall receive no credit at the Closing in relation to said security
deposit, to compensate Buyer for repairs required on the upstairs heating unit
in the Midway funeral home.

(b)
Two Hundred Twenty Thousand Dollars ($220,000.00) (which amount may be reduced
to $150,000.00, as provided below) shall be withheld from the Purchase Price by
Buyer at the Closing, which amount shall be held by Buyer in escrow for 180 days
(“Holdback Period”) to assure that the Assets have been Transferred to Buyer
free and clear of all Liens and Debts, and to be applied by Buyer, in good
faith, toward payment of all outstanding checks issued in fiscal year 2018 and
from January 1, 2019 through January 20, 2019 and toward payment of any unpaid
operational liabilities of the Business incurred during fiscal year 2018
(“Expense Holdback”).  Except in regards to the UCCU Van Loan, Zions Bank Line
of Credit and AmEx Account, (i) Buyer shall immediately notify Seller of any
such obligations, (ii) Buyer shall not satisfy any such obligations from the
Expense Holdback without prior notice to Seller, and (iii) Seller shall be
allowed the opportunity to contest and resolve any such obligations during the
Holdback Period.  Seller acknowledges that the payment and satisfaction of the
UCCU Van Loan, Zions Bank Line of Credit and AmEx Account are Seller’s sole
financial responsibility and consents to Buyer paying off the UCCU Van Loan,
Zions Bank Line of Credit and AmEx Account from the Expense Holdback without any
further notice to Seller.  The amount of the Expense Holdback remaining at the
expiration of the Holdback Period, and after the resolution of any obligations
being disputed by Seller and the resolution of all payments to be made pursuant
to this Section 2.5(b), shall be immediately released to Seller.  In the event
the UCCU Van Loan, Zions Bank Line of Credit and AmEx Account are paid off at
Closing, the Expense Holdback amount shall be reduced to $150,000.00.

(c)
Buyer may require any Liens or Debts to be satisfied by Seller at Closing and
paid from the Purchase Price proceeds.



9

--------------------------------------------------------------------------------

2.6. Closing.  The closing of the transactions contemplated by this Agreement
(“Closing”) shall take place upon the satisfaction or waiver of all conditions
to the obligations of Buyer and Seller to consummate the transactions
contemplated hereby (other than conditions with respect to actions the
respective parties will take at the Closing) or such date as the parties may
mutually determine (“Closing Date”).  The Closing and the Transfer will be
effective as of 11:59 p.m. on the Closing Date (“Effective Time”).  Buyer and
Seller acknowledge that the Business is presently being managed by Buyer,
pursuant to a separate General Management Agreement entered into between Buyer
and Seller (“Management Agreement”).  Seller agrees that the Closing may be
postponed and that Buyer’s management of the Business under the Management
Agreement may continue until the Closing, at Buyer’s discretion, in order for
Buyer to obtain the Existing Permits in its name prior to the Closing.  Buyer
shall diligently pursue obtaining the Existing Permits.
SECTION 3
REPRESENTATIONS AND WARRANTIES OF SELLER
Seller hereby warrants and represents to Buyer as follows, and acknowledges and
confirms that Buyer is relying upon such warranties and representations:
3.1. Organization, Power and Authority.  HVFH is a corporation duly organized,
validly existing and in good standing under the laws of the State of Utah, and
has power and authority to own, operate and lease its properties and to carry on
its Business as it is presently being conducted.  PFFC is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Utah, and has power and authority to own, operate and lease its
properties and to carry on its Business as it is presently being conducted. 
HVFH and PFFC are duly qualified to do business and are in good standing in each
jurisdiction in which the nature of their business or location of their
properties make such qualification necessary.
3.2. Validity of Agreement.  This Agreement constitutes the legal, valid and
binding obligation of each Seller, enforceable in accordance with its terms. 
Each Seller has the requisite power (corporate or otherwise) and authority to
enter into this Agreement and any Transaction Documents to which it is or will
be a party and to undertake and perform fully the transactions contemplated
hereby.  All necessary action (corporate or otherwise) has been taken by and on
behalf of each Seller with respect to the authorization, execution, delivery and
performance of this Agreement and any Transaction Documents to which it is or
will be a party.
3.3. No Breach; Consents.  (a) Neither the execution and delivery of this
Agreement by any Seller or of the Transaction Documents to which it is or will
be a party, nor the performance of their respective obligations hereunder or
thereunder, will (i) violate, conflict with or result in a breach of the
organizational documents of HVFH or PFFC or resolutions of any managers, board
of directors, members or stockholders of HVFH or PFFC, (ii) violate and Law, or
(iii) result in the creation or imposition of any Liens with respect to, or
otherwise have an adverse effect upon, the Assets or the Business.  Except for
those consents, approvals, authorizations or filings set forth on Schedule 3.3,
no Consent is required to be obtained, satisfied or made pursuant to any Laws,
Permits or other agreements by which any Seller, or any of their properties or
assets, including, without limitation, the Assets, is bound.
10

--------------------------------------------------------------------------------

3.4. Title and Condition of Assets.
(a)
Schedule 3.4 sets forth a correct and complete list of all tangible Personal
Property (i) owned or leased by PFFC or HVFH, and (ii) owned or leased by Seller
and used in connection with the Business, but excluding the Motor Vehicles
listed on Schedule 2.1(b).

(b)
Seller has good and marketable title to all of the Assets, free and clear of all
Liens and Debt, except for Permitted Liens. At the Closing, Buyer will acquire
good and marketable title to all of the Assets, in each case free and clear of
any and all Liens and Debt except Permitted Liens.

(c)
 As of the Effective Time (i) the Personal Property is in good condition and
repair as necessary for the uses for which they are used in the Business,
(ii) the Assets are all of the assets, properties, rights, licenses or Permits
of any kind owned, held or used in the conduct of the Business as it is
currently conducted, and (iii) the Assets are sufficient for the operation of
the Business as it is currently conducted. None of the Retained Assets are
material to the Business.

3.5. Real Property.  Schedule 3.5 sets forth a correct and complete list and
description of all Real Property owned or used by Seller in connection with the
Business.  None of the Real Property is subject to any lease or other agreement
for the use, occupancy or possession of the Real Property.  Seller has good and
marketable title to all of the Real Property, free and clear of all Liens and
Debt except Permitted Liens.  With respect to the Real Property and Leased
Parcel:
(a)
there are no contracts or agreements to which Seller is a party or by which any
of the Real Property or Leased Parcel is bound, granting to any Person, other
than Seller, the right of use or occupancy of any portion of the Real Property
or Leased Parcel;

(b)
no Person other than Seller is in possession of the Real Property or Leased
Parcel;

(k) Schedule 3.5(k) sets forth a correct and complete list and description of
all water rights associated with the Real Property;
(l) After Closing, Seller shall immediately, upon request from Buyer, Transfer
all funds from the Bank Accounts to Buyer’s new bank accounts;
and, to the Knowledge of Seller:
11

--------------------------------------------------------------------------------

(c)
no portion of the Real Property or Leased Parcel is subject to any pending or
threatened condemnation or other proceeding or proceeding by any Governmental
Authority;

(d)
the structures, improvements and fixtures at or upon the Real Property and
Leased Parcel, including, but not limited to, roofs and structural elements
thereof and the electrical, plumbing, heating, ventilation, air conditioning and
similar units and systems, have been and currently are reasonably maintained and
are in workable operating condition for their intended use subject to the
provision of usual and customary maintenance and repair performed in the
Ordinary Course with respect to similar properties of like age and construction,
provided that Buyer has been advised that the Heber City funeral home building
has a minor roof leak;

(e)
all facilities located on the Real Property and Leased Parcel are supplied with
utilities and other services necessary for the operation of such facilities as
presently operated, and all of such services are adequate to conduct that
portion of the Business as presently is conducted at each of such facilities;

(f)
none of the Real Property or Leased Parcel is located in either a special
service district or an area for which federal flood risk insurance is necessary;

(g)
no notice of any increase in the assessed valuation of the Real Property or
Leased Parcel and no notice of any contemplated special assessment has been
received by Seller and, to the Knowledge of Seller, there is no threatened
special assessment pertaining to any of the Real Property or Leased Parcel;

(h)
no alteration, repair, improvement or other work has been ordered, directed or
requested to be done or performed to or in respect of the Real Property or
Leased Parcel, or to any of the plumbing, heating, elevating, water, drainage or
electrical systems, fixtures or works, by any Governmental Authority, which
alteration, repair, improvement or other work has not been completed;

(i)
all accounts for work and services performed and materials placed or furnished
upon or in respect of the Real Property or Leased Parcel are fully paid and
satisfied and no Person is entitled to a claim of any mechanics or materialman’s
liens;

(j)
as of the Effective Time, none of the Permitted Liens will interfere with or
prevent the continuation or expansion of current operations or the conduct of
planned future operations of the Business on the Real Property or Leased Parcel;
and

Except as provided in Subsections 3.5(c) through 3.5(j), inclusive, the Real
Property is being sold as-is.
3.6. Zoning.  The zoning of the Real Property and Leased Parcel permits the
presently existing improvements and the continuation of the Business presently
being conducted on the Real Property and Leased Parcel as a conforming use.  The
existing use of each tract of Real Property and the Leased Parcel and the
continuing operation of the Business is not dependent on the use or availability
of any other tract, and no restrictions exist in the right to remodel, rebuild
or replace any improvements on the Real Property.  To the Knowledge of Seller,
(i) there are no pending changes in Laws (including zoning) that will render any
part of the Business as presently conducted illegal or uneconomical, and
(ii) there is no plan, study or effort by any Person that in any way would
materially and adversely affect all or any portion of the Assets.
12

--------------------------------------------------------------------------------

3.7. Environmental Issues.
(a)
Neither Seller nor, to the Knowledge of Seller, any other Person, has engaged in
or permitted any operations or activities upon, or any use or occupancy of, the
Real Property or Leased Parcel, or any portion thereof, resulting in the
storage, emission, release, discharge, dumping or disposal of any Hazardous
Materials on, under, in or about the Real Property or Leased Parcel, nor, to the
Knowledge of Seller, have any Hazardous Materials migrated from the Real
Property or Leased Parcel to, upon, about or beneath other properties, nor have
any Hazardous Materials migrated or threatened to migrate from other properties
to, upon, about or beneath the Real Property or Leased Parcel.

(b)
There is not, nor has there been, constructed, placed, deposited, stored,
disposed of or located on the Real Property any Hazardous Materials.  No
underground improvements, including treatment or storage tanks, pumps, or water,
gas or oil wells, are or have been located on the Real Property.  The Real
Property and Leased Parcel and their existing uses and activities and, to the
Knowledge of Seller, their prior uses and activities, comply and have at all
times complied in all material respects with all Environmental Requirements, and
Seller has obtained all Permits necessary under applicable Environmental
Requirements.  Seller has not received, nor to the Knowledge of Seller, has any
prior owner or occupant of the Real Property or Leased Parcel, received (i) any
notice or other communication concerning any alleged violation of Environmental
Requirements, whether or not corrected to the satisfaction of the appropriate
authority, or (ii) any notice or other communication concerning alleged
liability for Environmental Damages in connection with the Real Property or
Leased Parcel.  There exists no Order outstanding, nor any litigation, action,
suit, claim (including citation or directive) or proceeding pending or, to the
Knowledge of Seller, threatened, relating to the ownership, use, maintenance or
operation of the Real Property by any Person, or arising from the alleged
violation of Environmental Requirements, or from the suspected presence of
Hazardous Materials thereon or potential migration thereto, and no facts or
conditions exist which could give rise to any such violation or liabilities.

(c)
To the Knowledge of Seller, there are no pending or proposed changes to
Environmental Requirements that would render illegal or restrict the Business.

(d)
Seller has not assumed by contract or operation of law any liability or
obligation for Environmental Damages.

(e)
Seller is not subject to any Order relating to compliance with Environmental
Requirements.

(f)
All environmental questionnaires delivered to Buyer by Seller are complete and
accurate and are fully incorporated in this Section as if set forth herein.

(g) Buyer and Seller acknowledge receipt of Phase 1 Environmental Reports on the
Real Property and their satisfaction with the results thereof.
13

--------------------------------------------------------------------------------

3.8. Preneed Agreements; Funding.
(a)
Schedule 3.8(a) sets forth a complete and accurate list of each Preneed
Agreement.  The Preneed Agreements are capable of assignment to buyer without
Consent of any other Person.  Seller and the Business have complied with the
terms and conditions of the Preneed Agreements and all Laws related thereto. 
The forms of each of the Preneed Agreements are in compliance with all Laws
related thereto. To the Knowledge of Seller, no party to any Preneed Agreement
is in default or breach of any Preneed Agreement.  All Preneed Agreements are
properly funded by either trust funds held in a Merchandise and Service Trust or
an insurance policy.  All funds received by Seller or the Business in connection
with Preneed Agreements have been, and as of the Closing will be, set aside and
identified in Schedule 3.8(d).

(b)
Seller has provided discounts on Preneed Agreements only in the ordinary course
of business.  Except as set forth in Schedule 3.8(b), the amount of any
discounts on the Preneed Agreements sold during Seller’s ownership does not
exceed 5% of the pre-discount sale price of such Preneed Agreements.  Schedule
3.8(b) sets forth all Preneed Contacts sold during Seller’s ownership that are
discounted by more than 5% of the pre-discount sale price.

(c)
All funds (including interest) received or held in trust in respect of each of
the trust funded Preneed Agreements (collectively, the “Funds”), have been
deposited into Merchandise and Services Trusts and held, administered and
reported in conformity with the terms of the Preneed Agreements, the interment
rights agreements and applicable Laws, and all Taxes related thereto have been
paid or properly remitted.  All withdrawals from and investment and other uses
of the Funds have been made in accordance with all applicable Laws.  All such
Merchandise and Services Trusts are fully identified on Schedule 3.8(c),
including a list of each trust account, the location of each and the amount held
in trust and the obligation of Seller and the Business with respect thereto;
copies of the most recent bank statements or other periodic report of the
trustee for such Merchandise and Services Trusts; and copies of the most recent
audit or other report furnished to or prepared by the state regulatory agency
which oversees such Merchandise and Services Trusts.

(d)
For all Preneed Agreements that are funded by trust, Schedule 3.8(d) shall
identify those trust funded Preneed Agreements, including the name of the
purchaser, the date of the Preneed Agreement, the amount of the sale, the amount
deposited, the earnings on deposit, the total in trust, and the obligation of
Seller with respect thereto.

(e)
For those Preneed Agreements that are funded by insurance, all insurance
policies required to fund those insurance funded Preneed Agreements are in force
and effect.  All such insurance policies are fully identified on Schedule
3.8(e), including the name of the purchaser, the issue date, the face amount and
the death benefit.

(f)
The market value of any Merchandise and Services Trusts is equal to or greater
than the current cost of performing the Preneed Agreements related thereto. 
Seller is current, or as of the Closing will be current, with respect to all
commissions collected on behalf of or payable to commissioned sales Persons in
respect of each of the Preneed Agreements.

14

--------------------------------------------------------------------------------

3.9. Permits; Compliance with Laws.
(a)
Schedule 3.9(a) sets forth a full, complete and accurate list of all Permits
required or necessary for the conduct of the Business under any applicable Law. 
All the Existing Permits are, and as of the Closing will be, in full force and
effect.  To the Knowledge of Seller, there are no material restrictions on
Buyer’s ability to renew any of the Existing Permits. To Knowledge of Seller,
the consummation of the transactions contemplated hereby will not conflict with
the terms of, result in default under, or violate the terms of, any Existing
Permit or result in the termination of, or require any Consent or other action
pursuant to, any of the Existing Permits.

(b)
Except as set forth in Schedule 3.9(b), Seller is not in default in any respect
under any Law applicable to the Business and neither Seller nor the Business
has, since December 31, 2013 received any notice of any alleged noncompliance
relating to the Business, or received any such notice ever that has not been
cured, including without limitation the Federal Trade Commission’s Funeral
Industry Practices Regulation, OSHA and ADA.

(c)
The Seller and the Business have complied with all Laws and contractual
obligations with respect to its storage, handling and disposal of cremated
remains.

3.10. Past Business Practices.  The business and services provided by the
Business during the five (5) years preceding the date of this Agreement have
been rendered in a professional and competent manner consistent with prevailing
professional standards, practices and customs relating to said practices
prevailing in the state of Utah at the time the services were rendered.
3.11. Litigation.  Other than is set forth in Schedule 3.11, there is no
litigation, action, suit, judgment, investigation, claim or proceeding pending,
affecting or threatened against Seller, or any of their properties or assets,
including, without limitation, the Assets, either at law or in equity, before
any Governmental Authority or any arbitration panel which, if adversely
determined, would have an adverse effect on the value of the Assets to Buyer or
on Buyer’s ability to conduct the Business.  To the Knowledge of Seller, there
are no facts or circumstances or other events which have occurred or may
reasonably be expected to occur that can be expected to give rise to any such
litigation.
3.12. Taxes.  All Tax Returns required to be filed with respect to the Assets or
the operations of the Business have been filed and all such Tax Returns are
correct and complete in all material respects and were prepared in substantial
compliance with all applicable Law.  All Taxes shown to be due and payable on
such returns have been paid.  All Taxes with respect to the Assets or the
operations of the Business which Seller is required by Law to withhold or to
collect for payment have been duly withheld and collected and remitted to the
proper Governmental Authority.  There is not, and there will not be, any
liability for Taxes arising out of, or attributable to, or affecting the Assets
or the operations of the Business through the Effective Time, or attributable to
the conduct of the operations of Seller at any time, for which Buyer will have
any liability for payment or otherwise.  After the Closing, there will not exist
by virtue of the transactions contemplated by this Agreement any liability for
Taxes which may be asserted by any Governmental Authority against the Assets or
the operations of the Business, and no lien for Taxes will attach to the Assets
or the operations of the Business.
15

--------------------------------------------------------------------------------

3.13. Financial Statements.  Attached as Schedule 3.13 are the unaudited
financial statements of the Business for the years ended December 31, 2016,
December 31, 2017, and December 31, 2018 (“Business Financial Statements”).  The
Business Financial Statements are true and correct in every material respect,
have been prepared by Seller throughout the periods indicated on a consistent
basis, and present fairly the financial position, results of operations and cash
flows of the Business as of the respective dates of the balance sheets included
in the Business Financial Statements and the results of its operations for the
respective periods indicated.  All financial and other information provided by
or on behalf of Seller to Buyer and its representatives to date is true and
correct in every material respect and no extraordinary events of any nature have
in any way affected such information or the Business.  There are no additional
sets of books, duplicate sets, “second sets” or other documents or records of
the Business kept by or for any of Seller which purport to show the financial
condition of the Business that have not been delivered to or inspected by Buyer.
3.14. Labor Relations.  No employee of Seller that is employed in the Business
is a party to any collective bargaining or union contract and no Seller is aware
of any current union organization effort with respect to its employees.  Other
than as listed in Schedule 3.14, during the most recent two-year period, Seller
has not received notice of any unfair labor practice complaints.  During the
most recent two-year period, Seller has not received any notice of, and there
have not been, any strikes, slowdowns, work stoppages or lockouts, or threats of
any of the foregoing, by or with respect to any of their employees.  The
Business is not liable for any unfunded pension liability and the consummation
of the transaction contemplated hereby shall not constitute a triggering event
that would require any such payment.  There is no workman’s compensation
liability or matter pending or threatened.
3.15. Employees and Employee Plans.  Schedule 3.15 lists (i) all employees of
the Business, their wages and remuneration of every kind, including current year
vacation pay earned to date, and the date and amount of the latest wage increase
for each such employee, and (ii) all Employee Plans.  Seller has not taken any
action directly or indirectly to obligate the Business to adopt any additional
Employee Plans.  Seller has furnished to Buyer true, correct and complete copies
(or, if oral, written descriptions) of all Employee Plans, including any
amendments thereto, together with true, correct and complete copies of any
related trust agreements and other related documents.  Seller has complied with
all material terms and conditions of all Employee Plans.  As of the Effective
Time, all vested and nonvested benefits accrued under the Employee Plans shall
be fully funded or provision made therefor.  No legal action, suit,
investigation, claim (other than claims for benefits submitted by participants
or beneficiaries in the normal course) or proceeding is pending or threatened
with respect to the Employee Plans.  The Employee Plans have been maintained in
full compliance with all applicable Laws, including without limitation, ERISA. 
There are no existing facts or conditions which could give rise to any successor
liability on the part of Buyer or any of its Affiliates in connection with the
Employee Plans or any amendment or termination thereof.  None of the Assets is
encumbered by any Lien arising out of or relating to the existence of any
Employee Plan.  The Business is and has been operated in compliance with all
Laws respecting employment and employment practices, terms and conditions of
employment, wages and hours.
16

--------------------------------------------------------------------------------

3.16. Intellectual Property Rights.  The Intellectual Property Rights set forth
on Schedule 3.16 constitute the only intellectual property or proprietary rights
used or held for use by the Business in or in connection with the conduct of the
Business, and the Intellectual Property Rights constitute all of the
intellectual property and proprietary rights necessary to conduct the Business
as now conducted.  Seller owns and has the exclusive right to Transfer to Buyer
the Intellectual Property Rights free and clear of all Liens and free from any
past, present or future royalty payments, license fees, charges or other
payments, conditions or restrictions, or Debt.  At the Closing, title to the
Intellectual Property Rights will vest exclusively in Buyer free and clear of
all Liens and Debt.  To the Knowledge of Seller, there is no unresolved claim or
demand by any third party asserting a conflict with the rights of others in
connection with Seller’s use of any of the Intellectual Property Rights in the
conduct of the Business.  The conduct of the Business does not infringe on and,
to the Knowledge of Seller, no claim or allegation has been made that the
conduct of the Business infringes on, any trademark, trade name, service mark,
patent, invention, know-how, copyright, confidential business information, trade
secret, proprietary information, industrial design, drawing, process, or formula
owned or licensed by any third party.  None of the Intellectual Property Rights
are subject to any outstanding order, ruling, decree, judgment or stipulation by
or with any court, tribunal, arbitrator or other Governmental Authority.
3.17. Insurance.  Seller maintains insurance in such amounts, and in respect of
such risks, as are prudent for the Business conducted by Seller.  Copies of all
insurance policies currently in force and a list of all liability insurance
policies including general, professional and umbrella liability policies for the
previous seven years are listed on Schedule 3.17. In force policies will
continue to be renewed and/or maintained so as to be in full force and effect up
to the Closing Date.
3.18. Brokers.  Seller has not, nor has anyone acting on its behalf, taken any
action that would directly or indirectly obligate Buyer or any Affiliate of
Buyer to anyone acting as a broker, finder, financial advisor or in any similar
capacity in connection with this Agreement or the transactions contemplated by
this Agreement.
3.19. Inventories, Accounts Receivable.  Schedule 3.19 sets forth a list of the
Merchandise Inventory of the Business as of December 31, 2018 (“Inventory Date”)
and all accounts receivable as of the Signing Date.  The Merchandise Inventory
of the Business as shown on the Business Financial Statements is reflected at
cost.  To the Knowledge of Seller, all accounts receivable of the Business
represent bona fide sales actually made in the Ordinary Course and are
collectible in the Ordinary Course, without set off or counterclaim.  To the
Knowledge of Seller, none of the account debtors of the accounts receivable is
involved in a bankruptcy or insolvency proceeding or is generally unable to pay
its debts as they become due.  To Knowledge of Seller, the Business has good and
valid title to the accounts receivable free and clear of all restrictions,
liens, claims, encumbrances and Debt.  To Knowledge of Seller, no goods or
services, the sale or provision of which gave rise to any accounts receivable,
have been returned or rejected by any account debtor or lost or damaged prior to
the receipt thereby.
3.20. Warranties.  Neither Seller nor the Business has given or made any express
warranties to third parties with respect to any merchandise sold or services
performed by the Business.  Seller has no Knowledge of any statement of facts or
the occurrence of any event which could form the basis of a claim against Seller
or the Business for liability on account of any express or implied warranty.
17

--------------------------------------------------------------------------------

3.21. Absence of Certain Changes or Events.
(a)
Since the Inventory Date no event or events have occurred or condition or
conditions exist that have had or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect on the Business, nor
have any events occurred nor do there exist any circumstances which might
reasonably be expected to result, either before or after Closing, in any
Material Adverse Effect.

(b)
Since the Inventory Date the Business has been conducted in all material
respects in the Ordinary Course.

(c)
Since the Inventory Date through and including the date of this Agreement,
Seller has not changed any Tax or financial accounting methods, principles or
practices of Seller affecting the Assets or the Business, including any
reserving, renewal or residual method, practice or policy.

(d) Since the Inventory Date no change has occurred which materially and
adversely affects the Assets or the liabilities or stockholders’ or members’
equity of Seller, nor have any events occurred nor do there exist any
circumstances which might reasonably be expected to result, either before or
after the Closing, in any Material Adverse Effect.
3.22. Full Disclosure.  Seller has not withheld from Buyer any material facts
relating to the assets, properties, liabilities, business, operations, financial
condition, results of operations or prospects of the Business.  None of the
representations and warranties made by Seller in this Agreement or made in any
certificate, memorandum or document furnished or to be furnished to Buyer by
Seller or on Seller’s behalf, contains or will contain any untrue statement of a
material fact, or omits or will omit any material fact the omission of which
would be misleading.  Seller has provided Buyer with correct and complete copies
of all documents listed or described in the Schedules.
3.23. Accuracy of Representations and Warranties.  Each of the representations
and warranties of Seller contained in this Section 3 will be true and correct at
the Closing as if made anew at and as of such time.
3.24 Third-Party Contracts.  Schedule 3.24 sets forth a list of all contracts or
agreements with vendors and other third parties affecting or related to the
Assets or the operation of the Business (“Third-Party Contracts”).  Upon request
from Buyer, Seller shall terminate any and all Third-Party Contracts which Buyer
does not desire to assume.
3.25 Bank Accounts.  Schedule 3.25 sets forth a list of all Bank Accounts.
3.26 Cash and Account Balances.  At the Effective Time, the Business shall have
cash and available funds in the Bank Accounts in a combined amount of no less
than the sum of Fifty-Five Thousand Dollars ($55,000.00) plus all (100%) of the
net income realized from the operation of the Business after January 20, 2019.
18

--------------------------------------------------------------------------------

3.27 Operating loans.  Since January 20, 2019, Seller has not taken any draw
from or charged any amount to the Zions Bank Line of Credit or the AmEx Account.
SECTION 4
REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer hereby warrants and represents to Seller as follows:
4.1. Organization, Power of Authority.  Buyer is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Utah, and has the corporate power and authority to own, operate and
lease its properties and to carry on its business as presently being conducted.
4.2. Validity of Agreement.  This Agreement constitutes the legal, valid and
binding obligation of Buyer, enforceable against Buyer in accordance with its
terms.  Buyer has the corporate power and authority to enter into this Agreement
and to undertake and perform fully the transactions contemplated hereby.
4.3. Brokers.  Neither Buyer nor anyone acting on its behalf has taken any
action that would directly or indirectly obligate Seller to anyone acting as a
broker, finder, financial advisor or in any similar capacity in connection with
this Agreement or the transactions contemplated by this Agreement.
4.4. Accuracy of Representations and Warranties.  Each of the representations
and warranties of Buyer contained in this Section 4 will be true and correct at
the Closing as if made anew at and as of such time.
SECTION 5
CERTAIN COVENANTS OF SELLER AND BUYER
5.1. Conduct of Seller.  From the Signing Date until the Closing, Seller will
not:
(a)
cause the conduct of the Business to be other than in the Ordinary Course and in
compliance with applicable Laws;

(b)
make any increase in the compensation payable or agreements with any Person
employed in the Business;

(c)
Transfer, license or otherwise dispose of or agree to Transfer, license or
otherwise dispose of any of the Assets, except in the Ordinary Course;

(d)
grant, create, or suffer a Lien on any of the Assets, other than Permitted
Liens; or

(e)
enter into any compromise or settlement of any litigation, action, suit, claim,
proceeding or investigation relating to or affecting the Business or the Assets,
except for litigation listed in Schedule 3.14.

19

--------------------------------------------------------------------------------

5.2. Goodwill.  Seller will use its best efforts to protect the ongoing goodwill
of the Business both before and after the Closing Date and to ensure that key
employees and key independent contractors continue their association with the
Business through the Closing Date.
5.3. Maintenance of Insurance.  Seller will maintain in full force and effect
through the Closing Date the existing policies of insurance covering the
Assets.  The Assets will remain at the risk of Seller until Closing.  Upon any
material Loss prior to Closing, Buyer will have the right, in its sole
discretion, to receive the proceeds of insurance payable by reason thereof and
complete the purchase of the Assets, or may terminate this Agreement.
5.4. Satisfaction of Conditions.  Seller shall use best efforts (a) to effect
all transfers of Existing Permits to Buyer at or prior to Closing and (b) to
effect all necessary registrations and filings immediately after the Signing
Date and, as applicable, to obtain approval thereof.  If such Transfer of an
Existing Permit does not occur until after Closing, Seller will fully cooperate
with Buyer to expedite such Transfer.  Subject to the terms and conditions
hereof, Seller agrees to use best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all other things necessary, proper or
advisable to consummate and make effective the transactions contemplated by this
Agreement as soon as possible.  Seller shall use reasonable best efforts to
defend any lawsuits or other legal proceedings brought against Seller, and Buyer
and Seller shall use reasonable efforts to jointly defend (pursuant to a
mutually agreeable joint defense agreement) any lawsuits or other legal
proceedings brought against both Buyer and Seller, in each case whether such
lawsuits or legal proceedings are judicial or administrative, whether brought
derivatively or on behalf of third parties (including governmental agencies or
officials), challenging this Agreement or the consummation of the transactions
contemplated hereby.
5.5. No Disclosure.  Except as may be required by applicable Law or the rules of
any Governmental Authority, Buyer and Seller will not disclose, or issue any
press release or make any public statement relating to, the transactions
contemplated by this Agreement.  Notwithstanding the foregoing, Buyer may
disclose the existence of this Agreement and its terms to any of its management
personnel, the management personnel of any of its Affiliates and its employees.
5.6. Further Assurances.  From and after the Closing, Seller will execute all
documents and do all such further deeds, acts, things and assurances that may be
reasonably requested by Buyer for more perfectly and absolutely assigning,
Transferring, assuring to and vesting in Buyer title to the Assets, free and
clear of all Liens and Debt (except Permitted Liens), and for carrying out the
intention of or facilitating the performance of the terms of this Agreement.
5.7. Access to Information.  Seller will ensure that Buyer and its attorneys,
accountants and other representatives have full and free access during regular
business hours to the Assets and all personnel, properties, books, accounts,
records, contracts and documents of or relating to Seller, the Assets and the
Business.  Seller agrees to promptly furnish to Buyer and its representatives
all data and information concerning the Assets, the Business and Seller that may
be reasonably requested by any of them to conduct a complete and thorough due
diligence review of the Business, the Assets and the employees employed in the
Business.  Buyer will be able to prepare such extracts from or make copies of
such data and information as Buyer may reasonably request.
20

--------------------------------------------------------------------------------

5.8. Title Insurance and Survey.
(a) The Buyer will, at Seller’s sole cost, obtain a preliminary title report for
an owner’s policy of title insurance for the Real Property from the Title
Company, along with copies of all documents and instruments reflecting items
noted as exceptions to title (“Preliminary Title Report”). 
(b) The Buyer may, at Buyer’s expense, obtain ALTA Surveys of the Real Property
in form sufficient to enable the Title Company to delete from the Title Policy
the standard exception for matters disclosed by an accurate survey (“Survey”).
(c) Within a reasonable time after Buyer receives the Preliminary Title Report
and the Survey, Buyer will indicate which exceptions, encumbrances,
encroachments, overlaps, protrusions, boundary line disputes or other matters
shown in the Preliminary Title Report and the Survey (collectively “Exceptions”)
that are objectionable to Buyer (collectively the “Disapproved Exceptions”). 
Any Exceptions that are not Disapproved Exceptions may remain on the Preliminary
Title Report (“Permitted Encumbrances”).  Seller will use best efforts to cure,
remove or cause the Title Company to provide affirmative coverage, in form and
substance acceptable to Buyer, with respect to all Disapproved Exceptions. 
(d) At the Closing, Buyer will receive, at Seller’s expense, an ALTA Extended
Owner’s Policy of Title Insurance or its equivalent from the Title Company
(“Title Policy”) or a binding undertaking from the Title Company to issue such
policy, insuring that fee simple (or leasehold, as appropriate) title to the
Real Property is vested in the Buyer.  The Title Policy will contain no
exceptions other than the Permitted Encumbrances (including any commonly called
“standard exceptions”) and will insure fee simple title to the Real Property in
the Buyer with such affirmative endorsements as may be requested by Buyer,
including, but not limited to, zoning, survey, access and contiguity. 
5.9. Preneed Agreements and Trust Funds.  After Closing, upon receipt of written
notice from Buyer, Seller will indemnify and pay to Buyer the amount of any
Shortfall.  Seller will not withdraw or permit the withdrawal of any monies from
the Funds before the Closing other than in accordance with Laws and the terms of
the Preneed Agreements.  Seller at the Closing will assign to Buyer the Funds
and all other trust funds, accounts and interests in insurance policies relating
to the Preneed Agreements, and will execute all necessary documentation that
Buyer may require with respect to such assignment.  In the event it is necessary
to notify the beneficiaries of the Preneed Agreements respecting this assignment
or the assignment of the Preneed Agreements, Buyer will, with Seller’s full
cooperation, make all arrangements respecting the delivery and content of the
notices.
21

--------------------------------------------------------------------------------

5.10. Environmental Audit.  Prior to the Closing the Buyer may, at Buyer’s
expense, perform a Phase I Environmental audit of the Real Property (“Phase I
Report”).  Seller will allow Buyer and Buyer’s representatives reasonable access
to the Real Property for the purpose of completing such audit.  If the engineer,
Buyer or any appropriate Governmental Authority or otherwise, with legal
jurisdiction over such matters, requires or recommends further investigation of
any items described therein (“Phase II Testing”), the cost of such Phase II
Testing will be borne by the Buyer.  Where the Phase I Report or the Phase II
Testing results in any type of recommendation, order or other requirement for
removal from the Real Property of any underground tanks or of any Hazardous
Materials, or for the installation of monitoring equipment, or for other
environmental remediation or response, the cost of such removal, installation,
response or remediation (“Clean-Up Costs”) will be borne by Seller and Buyer
shall have the right to terminate the Agreement.
5.11. Bulk Sales.  In consideration of the indemnity provided by Seller in
Section 10.3, Buyer waives compliance by Seller with the applicable provisions
of any so-called “bulk sales law,” or similar law, of any jurisdiction (if and
to the extent applicable to the transactions contemplated hereby).
5.12. Use of Name.  Seller agrees that from and after the Closing, they will not
use the Trade Names or any variations thereof in any form or medium.
5.13. No Solicitation of Other Bids.
(a)
Seller shall not, and shall not authorize or permit any of their managers,
directors, officers, employees, consultants, financial advisors, counsel,
accountants and other agents to, directly or indirectly, (i) encourage, solicit,
initiate, facilitate or continue inquiries regarding an Acquisition Proposal;
(ii) enter into discussions or negotiations with, or provide any information to,
any Person concerning a possible Acquisition Proposal; or (iii) enter into any
agreements or other instruments (whether or not binding) regarding an
Acquisition Proposal. Seller shall immediately cease and cause to be terminated,
and shall cause their managers, directors, officers, employees, consultants,
financial advisors, counsel, accountants and other agents to immediately cease
and cause to be terminated, all existing discussions or negotiations with any
Persons conducted heretofore with respect to, or that could lead to, an
Acquisition Proposal.  For purposes hereof, “Acquisition Proposal” means any
inquiry, proposal or offer from any Person (other than Buyer or any of its
Affiliates) relating to the direct or indirect disposition, whether by sale,
merger or otherwise, of all or any portion of the Business or the Assets.

(b)
In addition to the other obligations under this Section 5.13, Seller shall
promptly (and in any event within two business days after receipt thereof by
Seller or its managers, members, directors, officers, employees, consultants,
financial advisors, counsel, accountants or other agents) advise Buyer orally
and in writing of any Acquisition Proposal, any request for information with
respect to any Acquisition Proposal, or any inquiry with respect to or which
could reasonably be expected to result in an Acquisition Proposal, the material
terms and conditions of such request, Acquisition Proposal or inquiry, and the
identity of the Person making the same.

(c)
Seller agrees that Buyer’s rights and remedies for noncompliance with this
Section 5.13 shall include having such provision specifically enforced by any
court having equity jurisdiction, it being acknowledged and agreed that any such
breach or threatened breach shall cause irreparable injury to Buyer and that
money damages would not provide an adequate remedy to Buyer.

  
    5.14 Closing of Accounts.  Upon the payoff of the Zions Bank Line of Credit
and the AmEx Account, Seller shall immediately take all actions necessary to
permanently close and terminate the Zions Bank Line of Credit and the AmEx
Account, and shall provide written proof thereof to Buyer.
22

--------------------------------------------------------------------------------

SECTION 6
EMPLOYEES
6.1. Employees.  On the Closing Date, Seller shall terminate all employees of
the Business.  Buyer may, but will not be obligated to, offer employment to any
of Seller employees employed in the Business.  Seller will retain all
obligations and liabilities in respect of their current and former employees
under the Employee Plans and applicable Laws.  Buyer will not assume or
otherwise be responsible for any other obligation or liability whatsoever
arising under or relating to any Employee Plan, or from employment with or
termination of employment by Seller, or from the amendment or termination of any
Employee Plan.
6.2. COBRA Liabilities.  Seller will be responsible for providing continuation
coverage (within the meaning of ERISA) with respect to (i) any former employee
of Seller and any other qualified beneficiary who as of the Closing is receiving
or is eligible to receive such continuation coverage and (ii) any employee of
Seller and any qualified beneficiary with respect to such employee, and Buyer
will incur no premium or other expense for such coverage.
SECTION 7
CONDITIONS TO THE TRANSFER
7.1. Conditions to the Obligations of Seller.  The obligation of Seller to
consummate the Transfer of the Assets is subject to the satisfaction (or written
waiver by Seller) of each of the following conditions:
(a)
Buyer shall have performed and complied in all material respects with all
covenants and agreements required to be performed or complied with by it under
this Agreement at or prior to the Closing Date and Seller shall have received a
certificate signed by an executive officer of Buyer to the foregoing effect;

(b)
the representations and warranties of Buyer contained in this Agreement and in
any certificate or other writing delivered by Buyer pursuant to this Agreement
shall be true in all material respects, on and as of the Closing Date as if made
at and as of such time (other than representations and warranties made as of a
specific time or date which shall have been true at and as of such time or date)
and Seller shall have received a certificate signed by an executive officer of
Buyer to the foregoing effect;

(c)
no Order shall prohibit the consummation of the transactions contemplated under
this Agreement, and

(d)
at the Closing, Buyer will deliver to Seller, the following documents, duly
executed as required:

(i)
a bill of sale assuming the Assumed Liabilities;

(ii)
a certificate of the Manager, Secretary or an Assistant Secretary (or equivalent
officer) of Buyer certifying that attached thereto are true and complete copies
of all resolutions adopted by the board of directors of Buyer authorizing the
execution, delivery and performance of this Agreement and the other Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby, and that all such resolutions are in full force and effect and are all
the resolutions adopted in connection with the transactions contemplated hereby
and thereby;

(iii)
a certificate of the Manager, Secretary or an Assistant Secretary (or equivalent
officer) of Buyer certifying the names of the officers of Buyer authorized to
sign this Agreement, the Transaction Documents and the other documents to be
delivered hereunder and thereunder; and

(iv)
an assignment and assumption of the Midway Lease acceptable to PFFC, executed by
Buyer.

23

--------------------------------------------------------------------------------

7.2. Conditions to the Obligations of Buyer.  The obligation of Buyer to
consummate the Transfer of the Assets and the assumption of the Assumed
Contracts and the Assumed Liabilities is subject to the satisfaction (or written
waiver by Buyer) of each of the following further conditions:
(a)
Seller shall have performed and complied in all material respects with all
covenants and agreements required to be performed or complied with by it under
this Agreement at or prior to the Closing Date and Buyer shall have received a
certificate signed by Seller to the foregoing effect;

(b)
the representations and warranties of Seller contained in this Agreement and in
any certificate or other writing delivered by Seller pursuant to this Agreement
shall be true in all respects on and as of the Signing Date and on and as of the
Closing Date as if made at and as of such time (other than representations and
warranties made as of a specific time or date which shall have been true at and
as of such time or date) and Buyer shall have received a certificate signed by
Seller to the foregoing effect;

(c)
no Order shall prohibit the consummation of the transactions contemplated under
this Agreement;

(d)
Buyer will be completely satisfied with the results of its business, legal,
accounting and environmental due diligence;

(e)
There shall not have occurred any material adverse change in the financial
condition, assets, liabilities, business or prospects of Seller or the Business,
nor shall any event or events have occurred that, individually or in the
aggregate, with or without the lapse of time, could reasonably be expected to
result in a Material Adverse Effect;

(f)
all approvals, consents and waivers that are listed on Schedule 3.3 shall have
been received, and executed counterparts thereof shall have been delivered to
Buyer at or prior to the Closing;

(g)
Buyer shall have received all Existing Permits;

(h)
Buyer shall have received from Seller either the Title Policy issued by the
Title Company or a binding undertaking from the Title Company to issue such the
Title Policy in accordance with the terms of Section 5.8;

(i)
at the Closing, Seller will deliver to Buyer, subject to Section 3, the
following documents, duly executed as required:

(i)
a bill of sale Transferring to Buyer the Assets, and additional, separate, bills
of sale Transferring to Buyer each of the Motor Vehicles;

(ii)
a bill of sale assigning to Buyer of Seller’s rights, titles and interests in
the Preneed Agreements and other Assumed Contracts;

(iii)
a general warranty deed (or its equivalent) conveying to Buyer title to the Real
Property, subject only to the Permitted Liens and any Permitted Exceptions;

(iv)
duly endorsed certificates of title for the Motor Vehicles evidencing that title
to such vehicles is held by Seller, and any required or desired motor
vehicle/transfer/tax forms, Transferring the Motor Vehicles to Buyer;

(v)
current certificates of existence of PFFC and HVFH issued by the Secretary of
State of Utah;

(vi)
a certificate of the Manager, Secretary (or equivalent officer), members and
stockholders of PFFC and HVFH certifying that attached thereto are true and
complete copies of all resolutions adopted by the shareholders and board of
directors, or members, of Seller authorizing the execution, delivery and
performance of this Agreement and the other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby, and that all
such resolutions are in full force and effect and are all the resolutions
adopted in connection with the transactions contemplated hereby and thereby;

(vii)
a certificate of the Manager, Secretary (or equivalent officer), members and
stockholders of PFFC and HVFH certifying the names of the officers and managers
of Seller authorized to sign this Agreement, the Transaction Documents and the
other documents to be delivered hereunder and thereunder.

(viii)
non-foreign affidavits satisfying the requirements of Section 1445 of the Code;

(ix)
 all documentation necessary or reasonably requested to Transfer to Buyer joint
possession and control, with Seller, of all credit card processing machines,
accounts and merchant accounts (including, without limitation, passwords and
access codes) and all Bank Accounts, including, without limitation, Zions First
National Bank accounts numbers 979971967 and 979971959 and Rock Canyon Bank
account number 1025725, provided that, at such time that all funds in the Bank
Accounts are transferred to Buyer’s new bank accounts, full possession and
control of those Bank Accounts shall be Transferred back to Seller;

(x)
all other bills of sale, deeds, transfers, assignments, acts, things and
assurances as may be required in the reasonable opinion of Buyer for more
perfectly and absolutely Transferring and vesting in Buyer title to the Assets
free and clear of all Liens and Debt;

(xi)
all documentation necessary or reasonably requested to Transfer the Intellectual
Property Rights; and

(xii)
 all documentation necessary or reasonably requested to Transfer all water
rights associated with the Real Property;

(j)
Joe Probst shall have executed and delivered to Buyer the Employment Agreement,
Clint Probst shall have executed and delivered to Buyer the Consulting Agreement
and each Seller shall have executed and delivered to Buyer the Noncompete
Agreement;

(k)
Buyer shall have obtained estoppel warranties and an assignment, extension and
modification of the Midway Lease from the Landlord under the Midway Lease and
from PFFC, satisfactory to Buyer, executed by PFFC and the Landlord; and

(l)
Buyer shall have received delivery of the original Midway Irrigation Company
water share certificate Number 4237, representing one (1) share of the capital
stock of Midway Irrigation Company; and

(m)
Beginning January 21, 2019, Seller shall have discontinued taking draws from or
charging amounts to the Zions Bank Line of Credit or the AmEx Account.

SECTION 8
TERMINATION
8.1. Termination.  This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing Date:
24

--------------------------------------------------------------------------------

(a)
by mutual written consent of Seller and Buyer;

(b)
by Seller, by written notice to Buyer if:

(i)
Seller is not then in material breach of any provision of this Agreement and
there has been a breach, inaccuracy in or failure to perform any representation,
warranty, covenant or agreement made by Buyer pursuant to this Agreement that
would give rise to the failure of any of the conditions specified in Section
7.1(a)-(c) and such breach, inaccuracy or failure has not been cured by Buyer
within thirty days of Buyer’s receipt of written notice of such breach from
Seller; or

(ii)
it becomes apparent that any of the conditions set forth in Section 7.1 will not
be fulfilled, unless such failure shall be due to the failure of any Seller to
perform or comply with any of the covenants, agreements or conditions hereof to
be performed or complied with by it prior to the Closing; or

(c)
by Buyer, by written notice to Seller, if:

(i)
Buyer is not then in material breach of any provision of this Agreement and
there has been a breach, inaccuracy in or failure to perform any representation,
warranty, covenant or agreement made by Seller pursuant to this Agreement that
would give rise to the failure of any of the conditions specified in Section
7.2(a)-(m) and such breach, inaccuracy or failure has not been cured by such
Seller within thirty days of Seller’s receipt of written notice of such breach
from Buyer; or

(ii)
it becomes apparent that any of any of the conditions set forth in Section 7.2
will not be fulfilled, unless such failure shall be due to the failure of Buyer
to perform or comply with any of the covenants, agreements or conditions hereof
to be performed or complied with by it prior to the Closing;

(d)
by Buyer or Seller in the event that (i) there shall be any Law that makes
consummation of the transactions contemplated by this Agreement illegal or
otherwise prohibited or (ii) any Governmental Authority shall have issued a
Order restraining or enjoining the transactions contemplated by this Agreement,
and such Order shall have become final and non-appealable.

8.2. Effect of Termination.  In the event of the termination of this Agreement
pursuant to Section 8.1 hereof, this Agreement, except for the provisions of
Section 8 and Subsections 11.1 through 11.15, inclusive, shall become null and
void and have no effect.  Nothing in this Section 8 shall, however, relieve any
party to this Agreement of liability for breach of this Agreement occurring
prior to such termination, or for breach of any provision of this Agreement
which specifically survives termination hereunder.
25

--------------------------------------------------------------------------------

SECTION 9
TAX MATTERS
9.1. Transfer Taxes.  Any Taxes that may be imposed by any Governmental
Authority, and all recording or filing fees, notarial fees and other similar
costs of Closing with respect to the purchase and sale of the Assets and
Business or otherwise on account of this Agreement or the transactions
contemplated hereby, will be borne by Seller.  Seller will indemnify Buyer
against any liability, direct or indirect, for any Taxes (other than ad valorem
taxes which shall be prorated pursuant to Section 2.5) imposed on Buyer or on or
with respect to the Assets or the operations of the Business that is
attributable to any taxable period which ends on or prior to the Closing Date or
with respect to the allocable portion of any taxable period that includes but
does not end on the Closing Date.
9.2. Certain Tax Matters.  Seller will cause to be included in its (or its
parent corporation’s) income Tax Returns for all periods or portions thereof
ending on or before the Closing Date, all revenue and expense relating to the
operations of the Business during such periods or portions thereof.  Seller will
prepare and timely file or cause to be prepared and timely filed all such Tax
Returns with the appropriate Governmental Authorities.  Seller will make all
payments of Tax shown to be due and owing in such Tax Returns.  Buyer and Seller
will (i) each provide the other with such assistance as may reasonably be
requested by any of them in connection with the preparation of any Tax Return,
audit or other examination by any Governmental Authority or judicial or
administrative proceedings relating to the liability for Taxes, (ii) each retain
and provide the other with any records or other information that may be relevant
to such Tax Return, audit or examination, proceeding or determination, and (iii)
each provide the other with any final determination of any such audit or
examination, proceeding or determination that affects any amount required to be
shown on any Tax Return of the other for any period.  In addition, Seller will
retain until the applicable statutes of limitations (including any extensions)
have expired copies of all Tax Returns, supporting work schedules, and other
records or information that may be relevant to such Tax Returns for all tax
periods or portions thereof ending on or before or which include the Closing
Date and will not destroy or otherwise dispose of any such records without first
providing Buyer with a reasonable opportunity to review and copy the same.
SECTION 10
INDEMNIFICATION
10.1. Survival.  The representations and warranties of the parties contained in
this Agreement or in any certificate or other writing delivered pursuant hereto
or in connection herewith shall survive the Closing until thirty-six months
thereafter; provided however, that (a) the representations and warranties
(collectively, the “Excluded Representations”) made in (i) Section 3.7
(Environmental Issues), Section 3.12 (Taxes), Section 3.14 (Labor Relations),
and Section 3.15 (Employees and Employee Plans), shall survive until the
expiration of the applicable statute or period of limitations, and (ii) Sections
3.1, 3.2, 3.3 and 3.4(b) shall survive the Closing indefinitely; (b) the
representations and warranties made in Sections 4.1, and 4.2 shall survive the
Closing indefinitely; and (c) the representations and warranties set forth in
the Noncompetition Agreement, the Employment Agreement and the Consulting
Agreement shall survive in accordance with those agreements.  The covenants and
agreements of the parties contained in this Agreement or in any certificate or
other writing delivered pursuant hereto or in connection herewith shall survive
the Closing indefinitely or for the shorter period explicitly specified therein.
Notwithstanding the preceding sentences, any breach of representation or
warranty or any covenant or agreement in respect of which indemnity may be
sought under this Agreement shall survive the time at which it would otherwise
terminate pursuant to the preceding sentences, if the indemnified party shall
have given to the indemnifying party notice of the inaccuracy or breach or other
matter giving rise to such right of indemnity prior to such time.  Any
inaccuracy in or breach of any representation or warranty shall be determined
without regard to materiality, Material Adverse Effect or similar qualification
contained in or otherwise applicable to such representation or warranty.
26

--------------------------------------------------------------------------------

10.2. Indemnification by Buyer.  From and after the Closing, Buyer will
indemnify, defend and hold harmless Seller and its Affiliates and their
respective officers, managers, members, directors and employees (“Seller
Indemnitees”), from and against any and all Losses suffered or incurred by any
Seller Indemnitee(s) resulting or arising from (a) any inaccuracy in or breach
of any representation or warranty of Buyer (b) any failure of Buyer to perform
any covenant or agreement contained in this Agreement or the Transaction
Documents.
10.3. Indemnification by Seller.  From and after the Closing, Seller will
indemnify, and hold harmless Buyer, its parents and Affiliates and their
respective officers, managers, members, directors, employees, agents and
advisors (“Buyer Indemnitees”), from and against any and all Losses suffered or
incurred by any Buyer Indemnitee(s), whether or not involving a Third Party
Claim, directly caused by, resulting from or arising out of or relating to (a)
any breach of the Excluded Representations, (b) any breach by Seller of any
representation or warranty of Seller contained in this Agreement or in the
documents delivered pursuant to the provisions of this Agreement, other than the
Excluded Representations, (c) the failure of Seller to perform any covenant,
obligation or agreement of Seller contained in this Agreement or in the
documents delivered pursuant to the provisions of this Agreement, (d) the
Retained Liabilities (including all Environmental Damages), (e) any Third Party
Claim based upon, resulting from, arising out of, or relating to the Retained
Liabilities, or (f) any claim, demand, action, proceeding or lawsuit made or
filed by any trustee or receiver or other interested party in connection with or
as a result of or otherwise following the insolvency, reorganization or
bankruptcy of Seller, whether made or filed as part of formal bankruptcy or
reorganization proceedings or otherwise, which claim, demand, action, proceeding
or lawsuit in any way challenges, seeks to set aside or deprive Buyer of the
benefits of the transaction contemplated by this Agreement.
10.4. Notice of Claim; Right to Participate and Defend Third Party Claim.
(a)
If any indemnified party receives notice of the assertion of any claim, the
commencement of any suit, action or proceeding, or the imposition of any penalty
or assessment by a third party in respect of which indemnity may be sought
hereunder (“Third Party Claim”), and the indemnified party intends to seek
indemnity hereunder, then the indemnified party will promptly provide the
indemnifying party with prompt written notice of the Third Party Claim, but in
any event not later than 30 calendar days after receipt of such notice of Third
Party Claim.  The failure by an indemnified party to notify an indemnifying
party of a Third Party Claim will not relieve the indemnifying party of any
indemnification responsibility under this Section 10, except to the extent, if
any, that such failure materially prejudices the ability of the indemnifying
party to defend such Third Party Claim.

(b)
The indemnifying party will have the right to control the defense, compromise or
settlement of the Third Party Claim with its own counsel (reasonably
satisfactory to the indemnified party) if the indemnifying party delivers
written notice to the indemnified party within seven days following the
indemnifying party’s receipt of notice of the Third Party Claim from the
indemnified party acknowledging its obligations to indemnify the indemnified
party with respect to such Third Party Claim in accordance with this Section 10;
provided that if the indemnifying party is Seller, such indemnifying party shall
not have the right to defend or direct the defense of any such Third Party Claim
that (x) is asserted directly by or on behalf of a Person that is a supplier or
customer of the Business, or (y) seeks an injunction or other equitable relief
against the indemnified party.  The indemnifying party will not enter into any
settlement of any Third Party Claim which would impose or create any obligation
or any financial or other liability on the part of the indemnified party if such
liability or obligation (i) requires more than the payment of a liquidated sum
or (ii) is not covered by the indemnification provided to the indemnified party
hereunder.  In its defense, compromise or settlement of any Third Party Claim,
the indemnifying party will timely provide the indemnified party with such
information with respect to such defense, compromise or settlement as the
indemnified party may request, and will not assume any position or take any
action that would impose an obligation of any kind on, or restrict the actions
of, the indemnified party.  The indemnified party will be entitled (at the
indemnified party’s expense) to participate in the defense by the indemnifying
party of any Third Party Claim with its own counsel, provided, that if in the
reasonable opinion of counsel to the indemnified party, (A) there are legal
defenses available to an indemnified party that are different from or additional
to those available to the indemnifying party; or (B) there exists a conflict of
interest between the indemnifying party and the indemnified party that cannot be
waived, the indemnifying party shall be liable for the reasonable fees and
expenses of counsel to the indemnified party in each jurisdiction for which the
indemnified party reasonably determines counsel is required.

(c)
If the indemnifying party does not undertake the defense, compromise or
settlement of a Third Party Claim in accordance with Section 10.4(b), the
indemnified party will have the right to control the defense or settlement of
such Third Party Claim with counsel of its choosing; provided, however, that the
indemnified party will not settle or compromise any Third Party Claim without
the indemnifying party’s prior written consent unless the terms of such
settlement or compromise release the indemnified party and the indemnifying
party from any and all liability with respect to the Third Party Claim.

(d)
Any indemnifiable claim hereunder that is not a Third Party Claim will be
asserted by the indemnified party by promptly delivering notice thereof to the
indemnifying party.  If the indemnifying party does not respond to such notice
within sixty (60) days after its receipt, it will have no further right to
contest the validity of such claim.

10.5. Effect of Investigation.  The representations, warranties and covenants of
the indemnifying party, and the indemnified party’s right to indemnification
with respect thereto, shall not be affected or deemed waived by reason of any
investigation made by or on behalf of the indemnified party (including any of
its managers, directors, officers, employees, consultants, financial advisors,
counsel, accountants or other agents).
27

--------------------------------------------------------------------------------

SECTION 11
MISCELLANEOUS
11.1. Entire Agreement.  This Agreement, including the Exhibits and Schedules to
this Agreement, the Transaction Documents, the Employment Agreement, the
Consulting Agreement and the Noncompete Agreement constitute the entire
agreement of the parties to this Agreement with respect to the subject matter
hereof and thereof and supersede all prior agreements and undertakings, both
written and oral, with respect to the subject matter hereof and thereof.
11.2. Notices.  All notices, requests and other communications to any party
hereunder shall be in writing and shall be deemed to be given:
(a)
When delivered to the individual, or to an officer of the company, to which
notice is directed;

(b)
Three (3) days after the same has been deposited in the United States Mail, sent
Certified or Registered mail with Return Receipt Requested, postage prepaid and
addressed as provided in this Section 11.2; or

(c)
When delivered by generally recognized overnight delivery service (including
United States Express Mail), with proof of delivery and with all charges prepaid
by the sender addressed as provided in this Section 11.2.  Notices shall be sent
as follows:

if to Buyer, to:


Memorial Mortuary, Inc.
5300 South 360 West, Suite 250
Salt Lake City, UT  84123


with a copy to:
Memorial Mortuary, Inc.
5300 South 360 West, Suite 250
Salt Lake City, UT  84123
Attn:  Jeffrey R. Stephens


if to Seller, to:


Clint Probst
330 W. 500 South
Midway, UT 84049


with a copy to:


Joe Probst
330 W. 500 South
Midway, UT 84049


or such other address as such party may hereafter specify for such purpose by
notice to the other parties to this Agreement, (or in the case of counsel, to
such other readily ascertainable business address as such counsel may hereafter
maintain).
28

--------------------------------------------------------------------------------

11.3. Amendments; No Waivers.
(a)
Any provision of this Agreement may be amended or waived prior to the Closing
Date if, and only if, such amendment or waiver is in writing and signed, in the
case of an amendment, by Seller and Buyer or in the case of a waiver, by the
party against whom the waiver is to be effective.

(b)
No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

11.4. Expenses.  Except as otherwise provided in this Agreement, all costs and
expenses incurred in connection with this Agreement shall be paid by the party
incurring such cost or expense, except for any filing fees, which filing fees
shall be borne solely by Seller.
11.5. Successors and Assigns.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties to this Agreement and their
respective successors and permitted assigns, provided that, Seller may not
assign, delegate or otherwise transfer any of its rights or obligations under
this Agreement without the prior written consent of Buyer.  Buyer has the right
to assign, delegate or otherwise transfer its rights and obligations under this
Agreement to any of its Affiliates, without the consent of Seller. 
Notwithstanding anything contained in this Agreement to the contrary, nothing in
this Agreement, expressed or implied, is intended or will be construed to confer
on any Person other than the parties to this Agreement or their respective
successors and permitted assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement or any transaction contemplated
hereby.
11.6. Certain Interpretive Matters.
(a)
Unless the context otherwise requires, (i) all references in this Agreement to
Sections, Articles, or Schedules are to Sections, Articles, or Schedules of or
to this Agreement, (ii) each term defined in this Agreement has the meaning
ascribed to it and (iii) words in the singular include the plural and
vice versa.  All references to “$” or dollar amounts will be to lawful currency
of the United States of America.  Except as the context otherwise requires, all
references to a “party” refer to either Buyer or Seller, and all references to
the “parties” refers to Buyer and Seller collectively.

(b)
Titles and headings to Sections in this Agreement are inserted for convenience
of reference only, and are not intended to be a part of or to affect the meaning
or interpretation of this Agreement.  No provision of this Agreement will be
interpreted in favor of, or against, any of the parties to this Agreement by
reason of the extent to which any such party or its counsel participated in the
drafting thereof or by reason of the extent to which any such provision is
inconsistent with any prior draft hereof or thereof.

29

--------------------------------------------------------------------------------

11.7. Governing Law.  This Agreement shall be construed in accordance with and
governed by the internal substantive laws of the State of Utah regardless of the
laws that might otherwise govern under principles of conflict of laws applicable
thereto.
11.8. Counterparts; Effectiveness.  This Agreement may be signed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signatures thereto and to this Agreement were upon the same instrument. 
This Agreement shall become effective when each party to this Agreement shall
have received counterparts hereof signed by the other parties to this
Agreement.  A facsimile or electronically transmitted signature shall constitute
an original.
11.9. Remedies Not Exclusive.  No remedy conferred by any of the specific
provisions of this Agreement is intended to be exclusive of any other remedy and
each remedy will be cumulative and will be in addition to every other remedy
given hereunder or hereafter existing at law or in equity or by statute or
otherwise.  The election of any one or more remedies will not constitute a
waiver of the right to pursue other available remedies.
11.10. Confidentiality.  Seller and Buyer agree to maintain in strict confidence
any and all information any party hereto learns or discovers about any other
party hereto (or any party) or its respective Affiliates during the course of
the negotiation, execution and delivery of this Agreement.  This Section 11.10
shall not apply to any information that is, or could reasonably be, learned or
discovered through any independent source that is not obligated to maintain such
information as confidential.
11.11. Severability.  If any term, provision, covenant or restriction of this
Agreement is determined by a Governmental Authority to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement will remain in full force and effect and will in
no way be affected, impaired or invalidated.
11.12. Tax Identification Numbers.  Buyer’s Federal Tax Identification Number is
87-0317117.  HVFH’s and PFFC’s Federal Tax Identification Numbers are,
respectively, 81-4230652 and 46-2476531.
11.13. Release.  Effective as of the Closing, Seller hereby irrevocably
releases, acquits and forever discharges and waives any Loss, rights, promises,
covenants, contracts, suits, proceedings, actions or causes of actions, of any
kind, known or unknown, matured or unmatured, absolute or contingent, at law or
in equity, which Seller has against or regarding the Assets or the Business.
11.14. Time of Essence.  Time is of the essence in the performance of this
Agreement.
11.15. Specific Performance.  The parties acknowledge that the Business of
Seller is unique and recognize and affirm that in the event Seller breaches this
Agreement, money damages would be inadequate and Buyer would have no adequate
remedy at law, so that Buyer shall have the right, in addition to any other
rights and remedies existing in its favor, to enforce its rights and the other
parties’ obligations hereunder not only by action for damages but also by action
for specific performance, injunctive and/or other equitable relief.
30

--------------------------------------------------------------------------------

11.16. Employment Agreement.  Buyer (or, in Buyer’s discretion, an affiliate of
Buyer) and Joe Probst shall enter into a separate written employment agreement
(“Employment Agreement”) acceptable to Buyer, wherein Joe Probst shall be
employed by Buyer or Buyer’s designee.  The Employment Agreement shall provide
for an initial term of twenty-four (24) months, an initial annual salary of
$60,000.00 and annual salary increases of three percent (3%), and shall provide
to Buyer four (4) six-month extension options.
11.17. Consulting Agreement.   Buyer (or, in Buyer’s discretion, an affiliate of
Buyer) and Clint Probst shall enter into a separate written consulting agreement
(“Consulting Agreement”) acceptable to Buyer, wherein Clint Probst shall, for
three (3) years, provide consulting services to Buyer and attend community
events and other business meetings on behalf of Buyer, at Buyer’s request.
11.18.  Noncompete Agreement.  Buyer and Seller shall enter into a separate
written non-competition agreement (“Noncompete Agreement”) acceptable to Buyer,
wherein each Seller shall not, for a period of seven (7) years, compete with the
Business in any manner whatsoever.
[The remainder of this page is intentionally left blank.  Signature pages
follow]
31

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

                                  

SELLER:


Probst Family Funerals & Cremations, L.L.C.,

By: /s/ Clinton Wayne Probst
 
Name:  Clinton Wayne Probst 
 
Title  Manager 
   
Heber Valley Funeral Home, Inc

By: /s/ Clinton Wayne Probst
 
Name:  Clinton Wayne Probst 
 
Title   President 
   
/s/ Joe T. Probst 
Joe T. Probst, Individually
 
/s/ Clinton Wayne Probst 
Clinton Wayne Probst, Individually
 
/s/ Calli J. Probst 
Calli J. Probst, Individually


/s/ Marsha L. Probst 
Marsha L. Probst, Individually
 

 






[Signature Page to Asset Purchase Agreement]


32

--------------------------------------------------------------------------------



                                 
BUYER:


SN Probst LLC,
By Memorial Mortuary, Inc., its Manager



By: /s/ Adam Quist

Name:  Adam Quist

Title: Vice President
 











 
[Signature Page to Asset Purchase Agreement]


33

--------------------------------------------------------------------------------